Per Curiam:
Although, in an opinion just filed on an appeal by the present appellee from this same decree, we have held that he put a wrong construction on the will of his father, yet he appears to have acted in good faith, and with the assent of the widow and all the heirs, for some ten years performing useful and valuable services. Such being the undoubted facts, we think it would now be inequitable and unjust to deprive him of the reasonable compensation awarded by the orphans’ court.
The specifications of error are-not sustained.
Decree affirmed and appeal dismissed, at the costs of the appellant